GIDEON, J.
(concurring in part).
The facts surrounding the employment of the deceased by the State Road Commission and the terms of the employment are not in dispute. The duty of the deceased was to drag or level the road after storms, and he was to determine the necessity for such work. In the very nature of the case his employment was intermittent. He might be required to do work once or oftener in one week, and again it might not be necessary to do any work for a period of several weeks. The record in this proceeding discloses that that is just what happened. It seems to be established beyond controversy that' of the thirty-one weeks between the date of the first employment and the date of death there were only eighteen weeks in which the deceased actually did any work. Mr. Justice THURMAN concludes that in arriving at the average weekly wage the court should take into consideration the full number of weeks from the commencement of his employment to his death. I can see no reason why that particular arbitrary rule should be adopted. Clearly the deceased was not an employé of the State Road Commission except as such times as he was actually engaged in the work. As indicated, there were weeks when he was not so employed. It will not be contended by any one that, if deceased had been struck by lightning during some week when he did no work for the road commission and while engaged at farm labor, he would be entitled to compensation for such accident. The rule should work both ways. If he was an employé during all of those weeks to the extent that that time must be *271considered in arriving at his average weekly wage, it would seem, a fortiori, that he was therefore such an employé as would be entitled to compensation in the event of accident. The rule adopted appears to be unnecessarily harsh upon both the employé and his dependents and contrary to the general spirit of the act. In many cases it would defeat the very purpose of the act, which is to compensate the widow and other dependents for the pecuniary loss sustained through the death of their provider. It is easy to perceive various kinds of intermittent employment where the em-ployé is called upon to perform labor one week, and probably is not again called upon for several weeks. In such cases, if the entire number.of weeks between the first employment and the time of the accident is to be used as a divisor in determining his average weekly wage, it might, and would likely result in reducing such average weekly wage to a sum trifling in comparison with what the employé was actually earning, or capable of earning by his labor. I cannot conceive that such was the intent of the Legislature. A more rational rule, it seems to me, since it is absolutely necessary to determine the average weekly wage, is to count the number of weeks during which he actually worked one or more days. Such, as I understand, is the position of the manager of the State Insurance Fund, as outlined in his letter addressed to the Industrial Commission under date of January 15, 1920.
The argument is advanced that to allow the applicants in this ease full compensation as fixed by the commission would result in giving to the dependents (applicants) much more than the deceased would have received from the particular employment if the accident had not occurred and the employment had continued. If that element is to be considered in determining the amount of compensation to be awarded, then the award of the commission in the recent case of Amalgamated Sugar Co. et al. v. Industrial Commission, 56 Utah 80, 189 Pac. 69, should not have been affirmed. The deceased there was employed by the Amalgamated Sugar Company at four dollars per day, or twenty-four dollars weekly. *272It is a matter of common knowledge that the duration of the operating season of sugar factories in this state is approximately twelve weeks. The total wage that the deceased in that case would have earned, therefore, had he worked the full season, would have been approximately $288. Notwithstanding that fact, his dependents were awarded an amount exceeding what his entire wages would have been from that employment had he continued therein for more than fifteen years.
While I concur in the result, I do not agree with the method suggested by Mr. Justice THURMAN in determining the average weekly wage in employments of this kind.